DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 6/24/2019 are being examined.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-30 objected to because of the following informalities:  claims 1 and 16 line 6 “body.  The” should be “body; the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 9-15, 19, 22, 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin" in claims 4 and 19 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The original is disclosure is silent on any scope of “thin”.  This rejection can be overcome by deleting “thin” from the claim.
Regarding claims 7 and 22, the phrase "concave like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 9 and 24 recite “said sponge body comprises multiple layers including a first layer defining the first surface and second layer, a second layer defining a third layer and a third layer defining the second surface”, it is unclear if the first layer, the first .
The term "coarse grain" in claims 10, 25, and 26 is a relative term which renders the claim indefinite.  The term "coarse grain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This rejection can be overcome by deleting “coarse grain” from the claims.
Claims 11 and 12 recite “a beveled cylinder shaped aperture” in line 2, it is unclear how these are different from the beveled aperture in claim 1 line 5.  It appears these are as from claim 1 and claims 11 and 12 should be changed to a limitation such as “the beveled aperture is a beveled cylinder shaped aperture”.
Claims 14, 15, 29, and 30 recite “The disposable liquid absorbing cleaning material of claim”, there is insufficient antecedent basis for this limitation in the claim.  The claims should be amended to recite “The scraper sponge of claim”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 and 18-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims refer back to only the scraper of previous claims and not the claimed “scraper sponge” as a whole.  This rejection can be overcome by replacing “The scraper of claim” with “The scraper sponge of claim”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
Note, the following rejections are currently provisional rejections (as of 2/27/2021) when this action was written.  Application 16/602099 is projected to publish as a patent on 3/2/2021 and when it does, these rejections will no longer be provisional.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16, 18, 20, and 22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 26 of copending Application No. 16/602099 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-10, and 12-17 of copending Application No. 16/602099 in view of Sullivan et al. (US 2019/0046005 A1).  This is a provisional nonstatutory double patenting rejection.  
Regarding claim 1, claim 1 of 16/602099 clearly anticipates all of the limitations except recites “a circular aperture” instead of “a beveled aperture”.  However, Sullivan 
Regarding claim 2, see claim 2 of ‘099.
Regarding claim 3, see claim 3 of ‘099.
Regarding claim 4, see claim 5 of ‘099.
Regarding claim 5, see claim 7 of ‘099.
Regarding claim 6, see claim 8 of ‘099.
Regarding claim 7, see claim 9 of ‘099.
Regarding claim 8, see claim 10 of ‘099.
Regarding claim 9, see claim 1 lines 3-5 of ‘099.
Regarding claim 10, see claim 12 of ‘099.
Regarding claim 11, see claim 13 of ‘099.
Regarding claim 12, see claim 14 of ‘099.
Regarding claim 13, see claim 15 of ‘099.
Regarding claim 14, see claim 16 of ‘099.
Regarding claim 15, see claim 17 of ‘099.
Claims 16-20, 22-26, 28, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 9-12, 15, and 17 of copending Application No. 16/602099 (reference application).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 16, although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in the claims is the current application recites “the back of a scraper secured to the second layer” while the reference application recites “the back surface of the scraper is secured to the first layer”; the claims do not recite “directly” for the connection and the sponge body has all of the layers, as such securing the scraper to any part of the sponge would secure it to any and all layers and therefore the limitation is anticipated by ‘099 (if the claims were amended to recite “directly”, this would be an obvious variation).
Regarding claim 17, see claim 2 of ‘099.
Regarding claim 18, see claim 3 of ‘099.
Regarding claim 19, see claim 5 of ‘099.
Regarding claim 20, see claim 7 of ‘099.
Regarding claim 21, see claim 1 of ‘099.
Regarding claim 22, see claim 9 of ‘099.
Regarding claim 23, see claim 10 of ‘099.
Regarding claim 24, see claim 1 lines 3-5 of ‘099.
Regarding claim 25, see claim 12 of ‘099.
Regarding claim 26, see claim 12 of ‘099.
Regarding claim 27, see claim 11 of ‘099.
Regarding claim 28, see claim 15 of ‘099.
Regarding claim 29, see claim 17 of ‘099.
Regarding claim 30, see claim 17 of ‘099.
Allowable Subject Matter
No art has been applied to the claims and the claims would be allowable if written to overcome the 112 and 101 rejections above and a terminal disclaimer was filed.  Reasons for allowance will be given when the case is ready for allowance.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  If applicant wishes to submit an information disclosure statement, please check for compliance with 37 C.F.R. 1.97 and 1.98, an explanation can be found in MPEP 609.  Common mistakes on filing an information disclosure statement are not providing a legible copy of non U.S. published patent documents (37 C.F.R. 1.98(2)), a concise explanation of relevance of non-English documents (37 C.F.R. 1.98(3)), and not paying the fee set forth in 1.17(p) or making the statement specified in 37 C.F.R. 1.98(e) (37 C.F.R. 1.97(d)) for an information disclosure statement filed outside of the time periods set forth in 37 C.F.R. 1.97(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for showing related sponges having apertures and scrapers or other elements related to cleaning inside of the aperture.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia Customer Service Window.  Formal replies cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/sigexamples_alt_text.pdf
An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649